Title: From Thomas Jefferson to George Clinton, 1 June 1793
From: Jefferson, Thomas
To: Clinton, George



Sir
Philadelphia June 1. 1793.

The bearer hereof, Monsr. de Hauterive, appointed Consul at New York in the place of M. de Crevecoeur, having brought me some very particular recommendations from friends at Paris, who would not give them lightly, I comply with their desire in presenting him to your notice.  In a short conversation which I had with him, I found him a man of literature, and a genuine republican, under which character I am sure he will be acceptable to your Excellency. The Minister here also seems to interest himself particularly for him. I therefore take the liberty of asking your countenance of him, both in the social and official line, and verily believe he will do justice to your attentions: which will also be considered as a favor conferred on Your Excellency’s Most obedt. & most humble servt

Th: Jefferson

